PER CURIAM'.
The judgment sets aside the conveyance of land having a value of less than $2,500 on the alleged grounds of undue influence and mental incapacity. It was rendered December 1, 1951. • Motion for an appeal was filed in this court June 29, 1953. The case is here, therefore, under the terms of KRS 21.080, as amended in 1952. Thomasson v. Commonwealth Life Insurance Co., Ky., 258 S.W.2d 701.
The court is of opinion that the judgment is correct and should be affirmed. Accordingly, the motion for an appeal is overruled. •